DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “46” in Paragraph 95 is referred to as a “coupling”.  In Paragraph 98, “46” is referred to as a “camera”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heffington 3,730,367.
In Re Claim 1, Heffington teaches a vehicle (12) for removing pieces of roadside litter (75) from an area (See area surrounding 75, Fig. 2) proximal to the vehicle, the vehicle comprising:			an arm (50) that is moveable into position at a piece of said pieces of roadside litter; (Fig. 2) 		a collector (70) located at a distal end of the arm and configured for collecting the piece of roadside litter; (Fig. 2)(Column 2, Lines 57-68) and								an arm control system (Col 3, Lines 39-47) whereby movement of the arm is controllable by an operator of the vehicle; and										a conduit (32) for conveying collected pieces of roadside litter to a storage bin (18).
In Re Claim 8, Heffington teaches wherein the arm is rotatably coupled to the vehicle. (See Fig. 1 and 2)
 In Re Claim 9, Heffington teaches wherein the arm is located at a front of the vehicle and adapted to collect the pieces of roadside litter from an area proximal to the front of the vehicle. (See Fig. 1)
In Re Claim 10, Heffington teaches wherein the collector comprises one or more roadside litter collecting members, (74, 77) each roadside litter collecting member being configured for collecting different pieces of roadside litter.
In Re Claim 11, Heffington teaches wherein the collector comprises roadside litter clamping members (74, 77) that are configured to clamp and retain the pieces of roadside litter therebetween.
In Re Claim 12, Heffington teaches wherein the arm is configured to move between the roadside litter collecting position (Fig. 2) and a litter disposing position (Fig. 1), the vehicle further comprising: a receptacle (38, Fig. 1) configured to receive pieces of roadside litter dropped by the roadside litter collector when the arm is in the litter disposing position.
In Re Claim 13, Heffington teaches wherein the receptacle (4) is at the front of the vehicle (Fig. 1).
In Re Claim 14, Heffington teaches wherein the receptacle comprises a hopper (38).
In Re Claim 15, Heffington teaches the conduit comprising a conveyor (32) for conveying pieces of roadside litter from the receptacle (38) to the storage bin (18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to Claim 1 above and further in view of Spence 2014/0236446.
In Re Claims 3-6, Heffington teaches the vehicle of Claim 1 as discussed above.
Heffington does not teach wherein the vehicle further comprises a roadside litter locating system for mapping a location of the pieces of roadside litter in the area proximal to the vehicle.
However, Spence teaches a roadside litter locating system (Paragraphs 23-27) for mapping a location of the pieces of roadside litter in the area proximal to the vehicle; and				wherein the roadside litter locating system comprises one or more cameras (36) for recording a digital image of the area proximal to the vehicle and an image analyzer (35, 40) for identifying the pieces of roadside litter in the digital image; (See Paragraphs 23-27) and						wherein the image analyzer comprises image recognition to recognize one or both of: predefined pieces of roadside litter, and predefined objects which are expected to be found in the area proximal to the vehicle; (see Paragraph 23-27)							wherein the movement of the arm is automatically controlled by the roadside litter locating system. (See Paragraphs 23-27)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a roadside litter locating system to the vehicle of Heffington as taught by Spence in order to control pick up of the object automatically.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to Claim 1 above and further in view of Strange 8,573,914.
In Re Claim 7, Heffington teaches the vehicle of Claim 1 as discussed above.
Heffington does not teach wherein the arm is slidably coupled to the vehicle.
 However, Strange teaches an arm (38, Fig. 5) slidably coupled to the vehicle.
It would have been obvious to one having ordinary skill in the art at the time the    invention was made to slidably mount the arm to the vehicle of Heffington as taught by Strange in order to have a large range of pickup arm while not effecting transport.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to Claim 1 above and further in view of Riach et al. 2011/0180104.
In Re Claim 16, Heffington teaches the vehicle of Claim 1 as discussed above.
Heffington does not teach the conduit located underneath the vehicle.
However, Riach et al. teach conduit (28) located underneath the vehicle (10).
It would have been obvious to one having ordinary skill in the art at the time the    invention was made to locate the conduit underneath the vehicle of Heffington as taught by Riach et al. in order to optimize vehicle layout.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to Claim 1 above and further in view of Ingham 8,998,555.
In Re Claim 17, Heffington teaches the vehicle of Claim 1 as discussed above.
Heffington does not teach a storage bin defined by a container on a trailer adapted to be towed behind the vehicle.
However, Ingham teaches a storage bin defined by a container (91) on a trailer (32) adapted to be towed behind the vehicle (10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a container on a trailer in the vehicle of Heffington as taught by Ingham so that the vehicle can still be used when the container is not ready to be transported.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington.
In Re Claim 20, Heffington teaches an arm movable between a roadside litter collecting position (Fig. 2) and a litter disposing position (Fig. 1).						Wherein pieces of roadside litter dropped by the arm when in the litter disposing position are received at an inlet (39) of the storage bin (18).
Heffington is silent about the vehicle comprising a second arm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second storage arm, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to Claim 20 above and further in view of Huertas et al. 9,573,169.
In Re Claim 21, Heffington teaches the vehicle of Claim 20 as discussed above.
Heffington does not teach a second arm on an opposite side of the vehicle to the arm.
However, Huertas et al. teach robot arms (5, 6, Fig. 2) on opposite sides of a vehicle (1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a second robot arm on an opposite side of the vehicle of Heffington as taught by Huertas et al. in order to increase efficiency.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heffington as applied to claim 1 above, and further in view of Johnson 6,604,353.
In Re Claim 24, Heffington teaches a rear frame of a vehicle comprising an inlet (39) adapted to receive pieces of roadside litter conveyed by the conduit (32); and 					a storage portion (18) for storing the litter.
Heffington does not teach a trailer adapted to be towed behind a vehicle and the trailer comprising an inlet and storage portion.
However, Johnson teaches a trailer (40) adapted to be towed behind a vehicle (10). The trailer comprising; an inlet (opening of 40) adapted to receive pieces of roadside litter (G) conveyed by the conduit (24); and a storage portion (40) for storing the litter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a trailer (40) to the vehicle of Heffington as taught by Johnson so that the vehicle can still be used when the container is not ready to be transported.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. In response to Applicant’s remark that Heffington does not teach a collector for collecting pieces of roadside litter, the Examiner notes that Heffington teaches a collector (70) for collecting a piece of roadside litter (See Fig. 2).  The Examiner notes that the bag shown in Fig. 2 constitutes a piece of roadside litter.  Additionally, Column 2, Lines 57-68 of Heffington teaches using the cage to pick up debris or loose rubbish.  Also, per MPEP section 2115, Expressions relating the apparatus to contents thereof (e.g., piece of litter) during an intended operation are of no significance in determining patentability of the apparatus claim. Furthermore, inclusion of material or article worked upon (e.g., piece of litter) by a structure being claimed does not impart patentability to the claims. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  				In response to Applicant’s remark that Spence only describes the collection of containers and not a myriad of shapes of roadside litter, the examiner notes that per MPEP, section 2115 Expressions relating the apparatus to contents thereof (e.g., piece of litter) during an intended operation are of no significance in determining patentability of the apparatus claim. Furthermore, inclusion of material or article worked upon (e.g., piece of litter) by a structure being claimed does not impart patentability to the claims. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  												In response to Applicant’s remark that there is no teaching in Spence of the arm being remotely controlled, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).		In response to Applicant’s remark that the second arm is not a mere duplication because the arm is in a different position and serves a different function, the examiner notes that there is no position limitation in the claim and intended use function should not be considered in a duplication argument.  The structural limitations of the arm has been discussed above in reference to Claims 1 and 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652